Citation Nr: 1102315	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  09-18 728A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
previously denied claim of entitlement to service connection for 
bilateral hearing loss; and if so, whether service connection is 
warranted.


ATTORNEY FOR THE BOARD

 Michael Wilson, Associate Counsel









INTRODUCTION

The Veteran served on active duty from September 1959 to 
September 1961.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico.  In that decision, the RO denied the Veteran's petition to 
reopen his claim for service connection for bilateral hearing 
loss.


FINDINGS OF FACT

1.  In December 2006, the RO denied a petition to reopen a claim 
of entitlement to service connection for hearing loss.  The 
Veteran was notified of this decision and of his appellate rights 
by letter dated December 6, 2006.  He did not appeal.  

2.  The evidence submitted since the December 2006 rating 
decision was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.

3.  The Veteran's bilateral hearing loss was incurred in, or 
caused by, his active service. 


CONCLUSIONS OF LAW

1.  The December 2006 rating decision which denied Veteran's 
petition to reopen his service connection claim for bilateral 
hearing loss is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2010).

2.  Additional evidence submitted since the December 2006 rating 
decision is new and material and the claim for service connection 
for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The criteria for entitlement to service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1137, 5107 (West 2002); 38 C.F.R.  §§ 3.102, 3.303, 3.307, 
3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Received to Reopen 
the Claim

The Veteran's claim of entitlement to service connection for 
bilateral hearing loss was initially denied by an RO decision in 
September 1976 on the grounds that his condition was not incurred 
in or aggravated by service.  The Veteran appealed the rating 
decision to the Board, and the Board denied the claim for service 
connection on the same grounds in November 1977.  

Subsequently, a rating decision dated in December 2006 denied the 
Veteran's petition to reopen his claim for service connection for 
bilateral hearing loss.  At the time of the December 2006 denial, 
the evidence of record included the Veteran's personnel and 
service treatment records, a VA examination performed in May 
1976, and VA treatment records dated from March 2002 to November 
2006. 

The Veteran's petition to reopen his claim for service connection 
for bilateral hearing loss was denied in December 2006 on the 
basis that new and material evidence had not been submitted to 
show that his bilateral hearing loss had been incurred during, or 
aggravated by, service.  The Veteran was notified of this 
decision and of his appellate rights by a letter dated December 
6, 2006.  He did not appeal.  Therefore, the December 2006 rating 
decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2010).

The Veteran filed a claim to reopen in May 2008.  A previously 
denied claim may be reopened by the submission of new and 
material evidence.  See 38 U.S.C.A.       § 5108 (West 2002); 38 
C.F.R. § 3.156 (2010).  Evidence is new if it has not been 
previously submitted to agency decision makers.  See id.  
Evidence is material if it, either by itself or considered in 
conjunction with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See id.  
New and material evidence cannot be cumulative or redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See id.  For purposes 
of determining whether VA has received new and material evidence 
sufficient to reopen a previously denied claim, the credibility 
of the evidence is to be presumed.  See Justus v. Principi, 3 
Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 
1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Evidence obtained since the December 2006 rating decision 
includes the following:  VA treatment records dated from May 2008 
to March 2009; an April 2008 private medical examination report 
from Carlos Rojas., M.D., reporting that the Veteran's hearing 
loss should be determined by audiometric tests; a June 2009 
private medical report from Nanette A. Ortiz, M.D., concluding 
that the Veteran's hearing loss is more likely than not connected 
to his military service where the Veteran was exposed to loud 
noises from heavy artillery during prolonged periods of time; and 
a VA audiological examination performed in December 2009, where 
the audiologist concluded that she could not resolve the issue 
without resort to mere speculation.

The Board finds that this additional evidence was not previously 
submitted, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, and 
raises a reasonable possibility of substantiating the claim.  At 
the time of the final December 2006 rating decision, there was no 
competent evidence relating the Veteran's current hearing loss to 
his active service.  The opinion from Nanette A. Ortiz, M.D. now 
relates to the Veteran's current hearing loss to his in-service 
noise exposure.  Therefore, the Board concludes that the claim 
for service connection for bilateral hearing loss is reopened.




II.  Entitlement to Service Connection for Bilateral Hearing Loss

The Veteran contends that his hearing loss was caused by noise 
exposure during military service.  Specifically, his contention 
is that he was subjected to loud noises from heavy weaponry and 
tanks several hours per day during his two year period of 
service.  The Veteran's service records indicate that he served 
as an armor crewman and that he was a qualified rifle marksman, a 
90-milimeter tank gun sharpshooter, and a 30-milimeter sub-
caliber tank gun expert.  

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  Service 
connection may be granted for any disorder diagnosed after 
discharge, when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).  In 
order to establish service connection for the claimed disorder, 
there must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal connection between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 
(Fed. Cir. 2004).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 
3.303(a).  In determining whether service connection is warranted 
for a disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Under VA regulations, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See 38 C.F.R. § 3.385 (2010).  The 
threshold for normal hearing is 0 to 20 decibels, and higher 
threshold levels indicate some degree of hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993).

Certain chronic disabilities, including sensorineural hearing 
loss, may be presumed to have been incurred in service if they 
become manifest to a degree of 10 percent or more within one year 
of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a) 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  However, as 
discussed below, because there is insufficient evidence to show 
that the Veteran's hearing loss was manifest to a degree of 10 
percent or more during the first year following separation from 
service, service connection on a presumptive basis is not 
warranted in this case.  See 38 U.S.C.A. §§ 1101, 1112, 1137(a) 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

With respect to the first element of the Hickson test, current 
disability, the results of the Veteran's December 2009 
audiological examination are as follows, with puretone thresholds 
recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
80
85
80
LEFT
20
25
80
75
80

Additionally, the Veteran scored 92% for both ears on the speech 
perception test.  The examination results revealed that the 
Veteran has severe sensorineural hearing loss for the mid-high 
and high frequencies in both ears.  These findings establish that 
the Veteran currently suffers from bilateral hearing loss for VA 
purposes.  See 38 C.F.R. § 3.385 (2010).  See also Hickson, 
supra.

With respect to the second element of the Hickson test, in-
service disease or injury, the Veteran's service treatment 
records are devoid of evidence of treatment for, or complaints 
of, hearing loss.  Additionally, these records reveal that the 
Veteran had 15/15 bilateral hearing on whispered voice testing at 
his September 1959 induction examination and at his July 1961 
separation examination.  The Board notes, however, that the 
Veteran's Military Occupational Specialty (MOS) was that of armor 
crewman.  Based on the era of the Veteran's service, his MOS, and 
lack of hearing protection, the Board will afford the Veteran the 
full benefit of the doubt and concede his exposure to acoustic 
trauma in service.  Accordingly, the second element of the 
Hickson test has been met.  See Hickson, supra.

With respect to the third element of the Hickson test, nexus, the 
first evidence of bilateral hearing loss was noted in a May 1976 
VA audiological examination which revealed the following results, 
with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
X
45
LEFT
0
5
45
X
50

Based upon these results, the Veteran was diagnosed with moderate 
high-frequency sensorineural hearing loss in both ears.  
Significantly, however, the audiologist did not provide an 
opinion as to the etiology of the Veteran's hearing loss.  

The next indication that the Veteran continued to experience 
hearing loss was in May 2006, when the Veteran received a VA 
audiological assessment.   The assessment revealed the following 
results, with puretone thresholds recorded in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
80
85
80
LEFT
20
25
80
70
75

In May 2008, the veteran submitted a private medical examination 
report from Dr. Rojas.  The Board notes, however, that the report 
simply indicates that the Veteran has hearing loss and recommends 
that he be scheduled for an audiometric examination.  This 
statement did not provide a nexus opinion.  

In June 2009, the Veteran submitted another private medical 
examination from Dr. Ortiz, who noted that the Veteran had been 
exposed to heavy weaponry, tanks, and guns for eight to ten hours 
per day over a period of two years and concluded that it was more 
likely than not that his bilateral hearing problems were 
connected to his military service.  

The Veteran was subsequently afforded the VA audiological 
examination in December 2009, the results of which are recorded 
above.  At the outset of the examination report, the examiner 
indicated that she reviewed the Veteran's claims file.  The Board 
notes, however, that the examiner indicated that she did not 
review the Veteran's private medical records contained in the 
claims file.  The examiner indicated that she could not find an 
audiological examination report regarding the Veteran's hearing 
prior to his entering military service, or after his separation 
from active service.  She then noted that according to the 
relevant medical literature, hearing loss like that presented by 
the Veteran is usually associated with either noise exposure 
and/or presbycusis.  Thus, she concluded that she could not 
resolve the issue without resort to mere speculation.  See VA 
Audiological Examination Report, December 8, 2009. 

The Board notes that, in adjudicating a claim, it is charged with 
the duty to assess the credibility and weight given to evidence.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001).  Indeed, the United States Court of Appeals for 
Veterans Claims (Court) has declared that, in adjudicating a 
claim, the Board has the responsibility to do so.  See Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).

The Court recently determined that a VA examiner cannot use the 
phrase "'without resort to mere speculation' as a substitute for 
the full consideration of all pertinent and available medical 
facts to which a claimant is entitled."  See Jones v. Shinseki, 
23 Vet. App. 382 (2010).  The phrase "'without resort to 
speculation' should reflect the limitations of knowledge in the 
medical community at large and not those of a particular 
examiner."  Id.  Before the Board can rely on an examiner's 
conclusion that an etiology opinion would be speculative, it must 
be clear that the procurable and assembled data was fully 
considered and the examiner must explain the basis for such an 
opinion or the basis must otherwise be apparent in the Board's 
review of the evidence.  See Id.  The Board also notes that the 
Court's holding in Daves v. Nicholson, 21 Vet. App. 46 (2007), 
requires that reasonable tests and other examinations be provided 
when necessary to render a meaningful medical opinion.  See also 
Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991).  Where a 
medical examiner indicates that a medical opinion cannot be 
provided in the absence of information that may be reasonably 
obtained, the duty to assist requires that efforts be made to 
acquire such information.  See id.  

Ordinarily, the holding in Daves requires the Board to remand 
cases where additional information may be obtained in order to 
render a meaningful medical opinion.  However, the instant case 
can be distinguished from Daves where there is no indication in 
the medical opinion, or otherwise, that more information is 
needed to render a meaningful medical opinion.  The December 2009 
VA examiner appears to have been given all appropriate 
information to render a complete medical opinion.  She was 
presented with the complete claims file, including the Veteran's 
service and treatment records, and she provided the Veteran with 
a complete audiological examination.  Notwithstanding the record 
before her, the examiner failed to render a conclusive medical 
opinion.  This failure does not appear to be based on any 
deficiency in the record or lack of appropriate medical testing.  
Accordingly, the Board finds that all appropriate development has 
been done in this case and the Board affords little probative 
weight to the VA audiological examiner's opinion.

Additionally, the Court, in Hensley, supra, indicated that 38 
C.F.R. § 3.385 does not preclude service connection for a current 
hearing disability where hearing was within normal limits on 
audiometric testing at separation from service if there is 
sufficient evidence to demonstrate a relationship between the 
veteran's service and his current disability.  The Board notes 
that the Court's directives in Hensley are consistent with 38 
C.F.R. § 3.303(d) which provides that service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  See   38 C.F.R. § 3.303(d) 
(2010).  

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans v. 
West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  While the Board is not free to ignore the 
opinion of a treating physician, it is free to discount the 
credibility of that physician's statement.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 
Vet. App. 97, 101 (1992).

Based on the foregoing, the Board finds that the evidence 
supports a finding that the Veteran's hearing loss was caused by 
his in-service noise exposure.  In this regard, the Board notes 
that the Veteran is competent to report the symptoms of hearing 
loss.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); Barr 
v. Nicholson,   21 Vet. App. 303, 307-08 (2007) (holding that lay 
testimony is competent to establish the presence of observable 
symptomatology).  Competent testimony is limited to that which 
the witness has actually observed and is within the realm of his 
personal knowledge; such knowledge comes to a witness through use 
of his senses-that which is heard, felt, seen, smelled or tasted.  
See Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the 
Veteran's realm of personal knowledge whether he has difficulty 
hearing.  Moreover, there is no reason to doubt the credibility 
of the Veteran in reporting exposure to noise during service.  
His service records are internally consistent, and it is facially 
plausible that he had significant exposure to noise while in 
service, especially given his MOS as an armor crewman.

In this regard, the Board finds the June 2009 medical opinion of 
Dr. Ortiz to be the most probative as to the etiology of the 
Veteran's hearing loss.  This opinion, relying on the lay 
statements of the Veteran as to the origin of his hearing loss, 
provides a rationale for the examiner's opinion.  The opinion 
provides an etiology of the Veteran's bilateral hearing loss as 
originating from his military service.  

Therefore, the Board finds that the Veteran meets all three 
elements required for service connection for bilateral hearing 
loss.  He currently has hearing loss for VA purposes.  See 38 
C.F.R. § 3.385 (2010).  Additionally, he has consistently 
reported the incidents in service which caused this condition, as 
is evidenced by the Veteran's numerous claims and the June 2009 
private medical examination report.  Finally, this same medical 
report attributed the Veteran's hearing loss to his time in 
service, thereby providing the necessary nexus between the 
claimed in-service injury and the present disability.  
Accordingly, applying the benefit of the doubt doctrine, all 
doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102 
(2010).  Therefore, the Veteran's claim for service connection 
for bilateral hearing loss is granted.

As provided for by the Veterans Claims Assistance Act of 2000, VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See               38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R.            
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  As the Veteran's 
claim for service connection has been granted, any failure in 
notifying or assisting him is harmless error.


ORDER

Entitlement to service connection for bilateral hearing loss is 
granted.


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


